     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12
                                                    )       Case No.: 2:18-cv-02809-AC
13   ZENA M. ANDERSON,                              )
                                                    )        JOINT SITPULATION AND
14                   Plaintiff,                     )       [PROPOSED] ORDER FOR EXTENSION
                                                    )       OF TIME TO RESPOND TO
15          vs.                                     )       PLAINTIFF’S MOTION FOR SUMMARY
     NANCY A. BERRYHILL,                            )       JUDGMENT.
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
             IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20
     that the time for responding to Plaintiff’s Opening Brief be extended from June 20, 2019 to
21
     August 8, 2019. This is Defendant’s second request for extension. Good cause exists to grant
22
     Defendant’s request for extension. As the Court is aware, Counsel had multiple family tragedies
23
     in the month of April and May, including the loss of her cousin, his wife, an uncle, and then a
24
     close family friend in mid-May. As a result, Counsel attended funeral and prayer services and
25
     took care of her elderly mother, who subsequently became ill. Counsel’s mother also had two
26
     surgeries in late May and early June, and Counsel was also out as her mother’s primary caregiver
27
     following her surgeries. Good cause also exits as Counsel also has over 100+ active social
28


     JS for Extension of Time; 2:18-cv-02809-AC         1
 1   security matters, which require two or more dispositive motions per week until mid-August. In
 2   addition, Counsel has three pending Ninth Circuit matters due in early August. Due to heavy
 3   caseload and unexpected leave, Counsel needs additional time to adequately review the transcript
 4   and properly respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate
 5   that the Court’s Scheduling Order shall be modified accordingly. Defendant makes this request
 6   in good faith with no intention to unduly delay the proceedings. Counsel apologizes for the
 7   belated request, but made her request as soon as reasonably practicable, as she has been on
 8   sick/personal leave.
 9   Respectfully submitted,
10
     Dated: June 20, 2019                          /s/ * John V. Johnson
11
                                                   (*as authorized by email on June 20, 2019)
12                                                 JOHN V. JOHNSON
                                                   Attorney for Plaintiff
13
14
     Dated: June 20, 2019                          MCGREGOR W. SCOTT
15
                                                   United States Attorney
16                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
17                                                 Social Security Administration
18
19                                            By   /s/ Tina L. Naicker
                                                   TINA L. NAICKER
20                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
21
22                                                 ORDER

23   APPROVED AND SO ORDERED:
24
25
26   DATED: June 21, 2019
27
28


     JS for Extension of Time; 2:18-cv-02809-AC       2
